     Case 2:21-cv-00329-APG-BNW Document 47 Filed 08/04/21 Page 1 of 2




 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 2001 Bryan Street, Suite 1800

 4 Dallas, Texas 75201
   (214) 560-5460
 5 (214) 871-2111 Fax
   jbergh@qslwm.com
 6 Counsel for Trans Union LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8 Nevada Bar No.: 13779

 9 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, Nevada 89149
10

11                         IN THE UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF NEVADA

13
     ERIC J. ST. MARIE,                                Case No. 2:21-cv-00329-APG-BNW
14
                          Plaintiff,
15                                                     STIPULATION AND ORDER OF
     v.                                                DISMISSAL WITH PREJUDICE AS TO
16                                                     DEFENDANT TRANS UNION, LLC
   EXPERIAN INFORMATION SOLUTIONS,
17 INC., TRANS UNION LLC, CLARITY
   SERVICES LLC, IC SYSTEM, INC., ALLIED
18
   COLLECTION SERVICES INC.,
19 MONEYTREE, INC., and SANTANDER
   CONSUMER USA, INC.,
20
                            Defendants.
21
          Plaintiff Eric J. St. Marie, and Defendant Trans Union LLC file this Stipulation of
22
   Dismissal with Prejudice and in support thereof would respectfully show the court as follows:
23
          There are no longer any issues in this matter between Eric J. St. Marie and Trans Union
24
   LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims
25
   and causes of action that were or could have been asserted against Trans Union LLC are hereby
26
   dismissed with prejudice, with court costs to be paid by the party incurring same.
27

28 Dated this 4th day of August 2021.

     3624293.1
     Case 2:21-cv-00329-APG-BNW Document 47 Filed 08/04/21 Page 2 of 2




 1
      /s/ Jennifer Bergh                  /s/ Gerardo Avalos
 2    Jennifer Bergh                      George Haines
 3    Nevada Bar No. 14480                ghaines@freedomlegalteam.com
      jbergh@qslwm.com                    Gerardo Avalos
 4    Quilling Selander Lownds            gavalos@freedomlegalteam.com
      Winslett & Moser, P.C.              Freedom Law Firm
 5    2001 Bryan Street, Suite 1800       8985 S. Eastern Avenue, Suite 350
      Dallas, Texas 75201                 Henderson, NV 89123
 6    (214) 560-5460                      (702) 880-5554
 7    (214) 871-2111 Fax                  (702) 385-5518 Fax
      and                                 and
 8    Trevor Waite                        Michael Kind
      twaite@alversontaylor.com           mk@kindlaw.com
 9    Alverson Taylor & Sanders           Kind Law
      6605 Grand Montecito Parkway        8860 S. Maryland Parkway, Suite 106
10
      Suite 200                           Las Vegas, NV 89123
11    Las Vegas, NV 89149                 (702) 337-2322
      (702) 384-7000                      (702) 329-5881 Fax
12    (702) 385-7000                      Counsel for Plaintiff
      Counsel for Trans Union LLC
13

14                                     IT IS SO ORDERED
15

16
                                       HONORABLE ANDREW P. GORDON
17                                     UNITED STATE DISTRICT JUDGE
                                       DATED: 8/4/2021
18

19

20

21

22

23

24

25

26

27

28
                                                                                1
     3624293.1
